Niemeyer, J., dissents. The undisputed material facts are: December 30, 1943, insured was treated by Dr. Cox for a gall bladder attack. March 3, 1944, he applied for the first, or $6,000 policy involved herein and did not disclose the treatment by Dr. Cox in answering questions calling for that information. March 10 insured was attended by Dr. Miller, who found him suffering from a strep throat and a cardiac condition. An electrocardiogram taken March 14 at Dr. Miller’s suggestion showed ventricular muscular damage. March 22 insured was examined by Dr. Brams, a heart specialist recommended by Dr. Miller. Insured gave a history of pain in the region of the heart for about a year past, shortness of breath on exertion in the fall of 1943, and an attack of nausea and vomiting about two months before the examination, which he had been told was a gall bladder attack. Based on the history given, a fluoroscopic examination of the patient and Dr. Brams ’ own interpretation of the electrocardiogram previously taken, the doctor made a diagnosis of enlargement of the left ventricle, coronary sclerosis — hardening and narrowing of the coronary arteries which supply the blood to the heart— myocardial degeneration, that is, degeneration of the heart muscle or heart tissue itself, all pretty well developed over a period of months or years. Insured was informed of his condition. Later, on the same day, the first policy was delivered and arrangements made for the second policy. That policy was delivered April 4, without further medical examination of the insured. Attached to the policy was a photo static copy of the application of March 3, 1944, and an “application amendment” signed and dated by the insured April 4, 1944. The original application was amended only to make it the application for both policies, there being no change in or supplement to the answers of the insured therein to inform insurer of the examination or treatment of the insured by physicians after March 3. The insured died February 4, 1946, from pulmonary embolism, due to coronary sclerosis of years duration and myocardial fibrosis (substantially the same as myocardial degeneration) of years duration, and mural (cardiac) thrombi of 10 to 14 days duration. In the verified proof of death, which asks for the names and addresses of all physicians who attended the deceased during his last illness and during three years prior thereto, plaintiff did not make known the attendance of Drs. Cox, Miller and Brams. Further undisputed material facts are: A stethoscope is used to determine the regularity of the heart, any abnormality, or a change in the heart tone that would indicate valvular disease. Changes within the heart arteries and heart muscles usually do not produce any significant change in the heart sound that would allow any help from the use of the stethoscope and a stethoscopic examination is not final in the heart condition suffered by the insured. Diagnosis of disease of the coronary arteries is based mainly on the information the patient gives the doctor and what is shown by an electrocardiogram. Information that a patient had had a gall bladder attack ten or eleven weeks before the examination would have a definite bearing upon a coronary condition and call for further investigation along medical lines. A person with a history of a gall bladder attack is not considered an insurable risk. The practice of insurance companies generally, where a gall bladder attack is stated on the application, is to reject within 2, 3, 4 or 5 years. There is a waiting-period. What appear to be gall bladder attacks are frequently coronary conditions in the older ages, from 45 up (the insured was 52 years at the time of the first application), and call for supplementary investigation. A cardiogram is not ordinarily asked for. The condition shown by the electrocardiogram of the insured and each of the conditions found by Dr. Brams — • the enlarged left ventricle, coronary sclerosis and myocardial degeneration — are serious. They are progressive and may cause death. A person suffering- from any of these conditions is not an insurable risk. . The court rejects the testimony of Dr. Cox and the record produced hy him as of no probative value, “particularly where the report was so clearly incompetent as evidence.” The report used by Dr. Cox was made under his direction, he having dictated it to his secretary. The doctor had forgotten his visit to and treatment of the insured, and the record did not refresh his recollection. After examination of the record during an intermission, counsel representing the plaintiff withdrew his objection to the doctor’s testimony and the record was received in evidence. Dr. Cox then testified that, looking at his record he was able to state that he made a diagnosis that the insured was suffering from a gall bladder attack; that he made all the tests that were necessary and that he could make in the home of the insured; that he found tenderness on the right side in the region of the liver or he would not have made the diagnosis shown on the record. The able and experienced counsel for plaintiff waived nothing in withdrawing his objection to the doctor’s testimony and permitting the record to be received in evidence without objection. It' sufficiently appears from the doctor’s testimony that he believed that the record was true and correct when made. It was admissible in evidence. People v. Greenspawn, 346 Ill. 484, 492, 493; People v. Harrison, 384 Ill. 201, 206; Diamond Glue Co. v. Wietzychowshi, 227 Ill. 338, 346, 347; O. S. Richardson Fueling Co. v. Seymour, 235 Ill. 319, 323; Allegretti v. Murphy-Miles Oil Co., 280 Ill. App. 378, 391-393. The record was of the highest probative value, having been made by a disinterested person for use in any further treatment of the insured and before any controversy had arisen. It is corroborated. Plaintiff established on cross-examination that the prescription given the insured (copy of which was produced by plaintiff) was one of the doctor’s “favorite prescriptions for that (gall bladder) condition.” The insured understood that Dr. Gox had made a diagnosis of gall bladder attack and accepted that diagnosis when seeking medical relief from Dr. Brams within three weeks after signing the application for insurance. Dr. Brams testified that the insured stated he had been told the nausea and vomiting was a gall bladder attack. Plaintiff, examined under section 60 of the Practice Act [Ill. Rev. Stat. 1947, ch. 110, par. 184; Jones Ill. Stats. Ann. 104.060], was asked, “Did you hear Mr. Marshall tell Dr. Brams that about two months before he had a gall bladder attack?” She answered, “Yes, we mentioned that.” Insured having been treated for a gall bladder attack within three months of his application for insurance, it is immaterial whether he had in fact suffered such attack. In Tanner v. Prudential Ins. Co., 283 Ill. App. 210 (leave to appeal denied, 286 Ill. App. xlv), decided by the Second Division of this court, the insured, who died from cancer about 14 months after the policy was issued, had been treated at a clinic for eye trouble from June to August 1930; an examination of a small part of the tissue behind the eye did not indicate cancer; after ten X-ray treatments, ending in August 1930, the eye was apparently all right and the doctor concluded that whatever had caused the trouble had disappeared; he then told the insured that “the eye looked perfectly normal and was like a normal eye”; October 4, 1930, the insured signed an application for insurance in which he stated that he had never had medical or surgical treatment in a hospital or sanitarium and had not been attended by a physician for the past three years. In stating the issue presented, the court said (216, 217): “Regardless of whether or not Tanner was afflicted with a cancer when he answered the questions and signed the application on October 4,1930, and, regardless of whether or not he knew that he was so afflicted, the real question presented for our determination is whether Tanner answered truthfully the questions in his application for insurance as to his previous condition of health and medical history or whether he was guilty of misrepresenting material facts in connection with same. “It must be conceded that an insurance company has the right to decide whether it will accept a risk after knowing all the true facts. Defendant was denied the right to examine the hospital records as to insured’s diseased condition and treatment, as well as his medical history, and it was further denied the right and opportunity to interrogate the physicians-who had treated him and with whom, he had consulted, because of the concealment by him of his previous condition of health and medical and hospital treatment.’'" The court, holding that “. . . the undisputed-evidence shows conclusively that the answers to the questions were false and concerned material facts,” reversed the judgment for plaintiff entered on the verdict. Weinstein v. Metropolitan Life Ins. Co., 389 Ill. 571, involved a policy applied for and issued after adoption of the Insurance Code of 1937. Within' a month prior to application for the policy, an examination of the insured in a clinic revealed evidence of a duodenal ulcer and infected tonsils. This examination was not disclosed in the application. About six months later the insured died from angina pectoris. The court said (578, 579) : “The obvious purpose of eliciting information concerning examination at a clinic or by a physician is to afford an insurer an opportunity of ascertaining pertinent medical data as to the current physical condition of an applicant to supplement information already in its files. Knowledge thus obtained effectively places an insurer in a position to decide what type of policy, if any, may be issued and the premium to be charged. This important provision should not be subject to defeat, at the whim of an applicant, by his mere denial of the visits. An insurer, informed even of a possibility of'duodenal ulcer, would hardly ignore the information and issue a standard insurance policy covering the life of one likely to be so afflicted. It follows that an insurer is entitled to a truthful answer with respect to observation and examination at a clinic, or by a physician, and failure of an applicant to acquaint it with this information may well be material to the risk. That an ailment or malady, knowledge of which an applicant withheld from an insurer, was not actually the cause of death is not decisive against a finding of materiality. Materiality to risk may exist notwithstanding proof of fatality owing to another cause. ’ ’ In the instant case, disclosure of the attendance of Dr. Cox and the treatment given by him would have put the insurer on notice of the probability of a coronary condition in the insured and enabled it to make inquiry of Dr. Cox and to seek further information along medical lines, including what would have been revealed by an electrocardiogram. What was said in the Weinstein case with respect to the possibility of a duodenal ulcer, applies with equal force to a gall bladder attack, which is in fact frequently a coronary condition in persons of the age of the insured. The materiality of the misrepresentation as affecting the acceptance of the risk or the hazard assumed, must be proved by the testimony of witnesses experienced in insurance matters. It is not as a rule a question which the court or jury can determine from general knowledge or experience and without the aid of expert witnesses. In Traders’Ins. Co. v. Catlin, 163 Ill. 256, one of the questions involved was whether a change in the use of the insured building increased the hazard. In holding that the testimony of expert witnesses should have been admitted, the court (p. 268) quoted with approval from Leitch v. Atlantic Mut. Ins. Co., 66 N. Y. 100, as follows : “ ‘It is well settled that the testimony of experts, and especially of underwriters as such, is admissible upon the question of materiality of circumstances affecting the risk. This was so decided in Lanagan v. Universal Ins. Co. 1 Pet. 170. (3 Kent’s Com. 284.) When evidence of this character is necessary, for the reason that the fact is not sufficiently obvious to em able the court to decide it without aid, the testimony is to be treated as the testimony of credible witnesses upon any other fact, and if there is no conflict, the fact of materiality or immateriality must be held as all the witnesses testified. . . .’ ” (Italics mine.) The undisputed evidence shows the materiality of the treatment by Dr. Cox. The failure to disclose this treatment being material to the risk, the policy is avoided, even though the applicant acted through mistake or in good faith. Weinstein v. Metropolitan Life Ins. Co., supra, p. 577. Judgment notwithstanding the verdict should have been entered for defendant as to both policies. There is a further reason applicable only to the second policy why judgment notwithstanding the verdict should have been entered for defendant as to that policy. As said in Zitnik v. Burik, 395 Ill. 182, 186, 187: “The principles governing the interpretation and construction of insurance contracts do not differ from those controlling in other contracts. (Capps v. National Union Fire Ins. Co., 318 Ill. 350; Cottingham v. National Mutual Fire Ins. Co., 290 Ill. 26.) They must be construed according to the sense and meaning of the terms which the parties have used and if the language is clear and unambiguous it must be taken and understood according to its plain, ordinary and popular sense. (Moscov v. Mutual Life Ins. Co., 387 Ill. 378; Chicago National Life Ins. Co. v. Carbaugh, 337 Ill. 483.) The courts cannot make a new contract, by supplying provisions nor can they give plain and unambiguous terms a distorted construction that will defeat the clear intent and purpose of the contract. Crosse v. Supreme Lodge Knights of Honor, 254 Ill. 80.” The construction of the application amendment made the basis of and a part of the second policy, and particularly of the language “The said application, as amended, is correct and true and I hereby ratify and confirm the statements therein made as of the date hereof,” adopted by the court, renders the language quoted unnecessary verbiage. It makes the declaration that the application as amended is true, and the ratification and confirmation of the statements made in the application, a useless and merely repetitious act. It renders inoperative the words “as of the date hereof.” The amendment of the application of March 3, 1944, making it the application for both policies, reaffirmed the statements of the insured in that application as of its date without further act or declaration of the insured. The clear intent and purpose of the amendment was to make the application, as amended, speak as of the date of the application amendment and not as of the date of the application. The language employed clearly and unambiguously effects that purpose. The words “The said application, as amended, is correct and true,” are inconsistent with the construction that the application as amended was true only as of the date of the original application, March 3, 1944. “Is” denotes the present, that is, the date of the application amendment — April 4, 1944. Likewise, the ratification and confirmation of the statements in the application as of the date of the application amendment, is inconsistent with the construction that such statements are true only as of the date of the application. The statements made in the original application were false and untrue as of April 4, 1944, because' of the failure to disclose the examinations and treatment of the insured by Drs. Cox, Miller and Brains. For this additional, reason judgment should have been entered for defendant as to the second policy. I do not concur in the views expressed in the opinion as to the instructions to which defendant objects. However, a discussion of these instructions would needlessly extend this dissent.